DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
	Applicant’s response filed April 20, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-4, 6-15 and 18 are currently pending.  Claims 7-9, 11 and 13 are withdrawn.  Claims 5, 16 and 17 are cancelled.  Claims 1-3, 6, 10 and 12 are currently amended.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Applicant’s amendment of claims 1-3, 6 and 12 obviate the objection previously made to claims 1-3, 6 and 12.  Therefore the objections are withdrawn.


Claim Interpretation
“obtaining an intact decellularized graft, wherein the decellularized graft comprises a vascular graft”, thus it is considered the claimed methods result in a vascular graft that is modified with cell-derived extracellular matrix lacking thrombospondin-2.  The instant specification discloses a vascular graft is a graft having a small diameter, e.g. diameter of 6 mm or less, or an internal diameter of less than 10 mm (page 3, lines 13-15 and page 20, lines 19-24). The specification, Examples 7 and 9, discloses decellularized aortic grafts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claims 3, 5, 12, 15-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
It is initially noted that claims 5, 16 and 17 are cancelled, thus obviating the rejection previously made to those claims.
Applicant’s amendments regarding claims 3, 12 and 15 obviate the previous rejections to claims 3, 12 and 15.
However, it is noted that Applicant’s amendment cancelling claim 5, raises a new ground of rejection regarding claim 6 and Applicant’s amendment of claims 1-3 and 10, 

New ground of rejection, necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 10, 14-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 have been amended to now recite the phrase “intact decellularized graft” and claim 10 has been amended to now recite the phrase “intact decellularized vascular graft”.  It is noted the instant specification does not provide a specific definition for the phrase “intact” and Merriam-Webster (see PTO-892) evidences the definition of the term “intact” encompasses the following:
1: untouched especially by anything that harms or diminishes: ENTIRE, UNINJURED

2: of a living body or its parts: having no relevant component removed or destroyed:
a: physically virginal
b: not castrated

Merriam-Webster evidences the term “intact” means something that is untouched or has not been diminished, or has not had any relevant components removed or destroyed, the recitation of the terms intact and decellularized to describe the vascular graft renders the claim unclear given decellularization removes or destroys cells thus diminishing the tissue from which the cells have been removed. It is unclear as to how the graft tissue is intact but cells have been removed from the tissue during the decellularization process.
	In the interest of compact prosecution, given the instant specification discloses a vascular graft is a graft having a small diameter, e.g. diameter of 6 mm or less, or an internal diameter of less than 10 mm (page 3, lines 13-15 and page 20, lines 19-24), the phrase “intact decellularized vascular graft” is interpreted to mean the decellularized graft maintains an intact diameter.  
	However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claims 1-3 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.
Since each of claims 4, 6, 14-15 and 18 depend directly or indirectly from claims 1-3 or 10 they each inherit the deficiency thereof, and thus are rejected on the same basis.  
Appropriate clarification is appreciated.



(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Rejection Withdrawn
RE: Rejection of Claims 5 and 16-17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form:  
Claims 5, 16 and 17 are cancelled, thus obviating the previous rejection.

New ground of Rejection, necessitated by Amendment
Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 depends from newly cancelled claim 5. Therefore, claim 6 references a cancelled claim and is of improper dependent form since it fails to include all the limitations of the claim to which it refers.  
	In the interest of compact prosecution, claim 6 is interpreted as depending from claim 1.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Rejections Maintained
Claims 1-4, 6, 10, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Calabro et al., (Biochemica et Biophysica Acta 1840 (2014) 2396-2402, published online January 15, 2014; IDS 10/23/2018) (“Calabro”), in view of  Dimitrievska et al., (WO 2014/189835, published November 27, 2014; IDS 6/23/2020) (“WO ‘835”) and Krady et al., (Am J Pathol. 173(3), September 2008, 879-891; IDS 2/19/2020) (“Krady”).
The rejection has been updated in view of Applicant’s amendment to the claims (Applicant’s amendment filed 4/20/2021).
Calabro is directed to extracellular matrix (ECM) assembly and the role of the matricellular protein thrombospondin (TSP) 2.  Calabro teaches that lack of TSP2 is associated with increased angiogenesis (Abstract).  Calabro specifically teaches that tissue and cell-derived ECM can be used as a bioactive substrate upon decellularization of the tissue or cell cultures. Decellularization can be conducted using a variety of protocols such as chemical or enzymatic decellularization, wherein the decellularization solution is perfused throughout the isolated organ (i.e. obtaining an intact decellularized graft) (6. Cell-derived ECM as a potential substrate for in vitro studies and in vivo applications, page 2400).
Regarding claims 1 and 2, Calabro teaches the TSP2-null ECM can be used for vascular applications, e.g. coating for vascular grafts, since the TSP2-null ECM does not promote platelet aggregation and thus reduces thrombosis (i.e. reduces/eliminates thrombogenicity). Calabro teaches the use of fibroblast cultures from TSP2-null mice for the production of therapeutic ECM coatings for vascular grafts as well as for hydrogel 6. Cell-derived ECM as a potential substrate for in vitro studies and in vivo applications, page 2400).
Thus, Calabro’s teaching encompasses in vitro methods for reducing and eliminating the thrombogenicity of a vascular graft wherein a vascular graft (i.e. an intact graft) is coated (i.e. contacted) with TSP2-null ECM formed from TSP2-null fibroblasts (i.e. cells), thereby modifying the vascular graft with cell-derived extracellular matrix lacking thrombospondin 2 (TSP2-null ECM).
As to the limitation “obtaining an intact decellularized graft, wherein the decellularized graft comprises a vascular graft”, it is noted as set forth above, Calabro teaches the TSP2-null ECM is an ideal substrate for cell attachment (3. Characterization and properties of TSP2-null ECM, second paragraph, right column, page 2399).  Calabro teaches coating a vascular graft (i.e. an intact graft) with the TSP2-null ECM for the purpose of eliminating the thrombogenicity of the vascular graft.   Calabro teaches decellularized tissues are used as a cell substrate and decellularization can be performed by perfusing the decellularization solution throughout the entire isolated organ (i.e. intact decellularized graft).  Calabro teaches various methods of decellularization can be used to achieve the decellularized matrix, e.g. chemical, enzymatic, and physical, however Calabro is silent as to whether or not the vascular graft has been decellularized prior to contacting with the TSP2-null ECM.
WO ‘835 is directed to anti-thrombogenic vascular grafts, wherein the vascular grafts, e.g. blood vessels, have been decellularized prior to the application of the anti-thrombogenic agent.  The anti-thrombogenic agent reduces or eliminates the thrombogenicity of the decellularized vascular graft (Abstract; page 13, lines 26-27, page 14, lines 8-10, page 16, lines 7-19, and page 19, lines 24-26).  WO ‘835 further teaches 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a decellularized vascular graft, as the vascular graft substrate in the method of Calabro.
 The person of ordinary skill in the art would have been motivated to use a decellularized vascular graft, as taught by WO ‘835, for the predictable result of providing a vascular graft substrate with reduced immunogenicity, thus making it safer to use the vascular graft substrate for transplantation and regenerative medicine.
The skilled artisan would have had a reasonable expectation of success in substituting the decellularized vascular graft of WO ‘835 because WO ‘835 has shown that decellularized vascular grafts are suitable substrates for anti-thrombogenic coatings and have reduced immunogenicity.
As to the limitations “contacting the decellularized graft with extracellular matrix (ECM)-producing TSP2-null cells for a period of time wherein the period of time comprises about 7 days” (claims 1 and 2), “removing the TSP2-null cells but not the cell-derived ECM” (claim 1), and “removing the TSP2-null cells but not the cell-derived ECM and maintaining its native architecture” (claim 2), it is noted that Calabro teaches obtaining TSP2-null ECM from fibroblast cell cultures for coating, i.e. contacting, of the vascular graft.  Calabro differs from the instant claims in that Calabro is silent as to the specific technique employed for coating the vascular graft. That is, Calabro is silent as to whether or not the graft is contacted with the fibroblast cells for a period of time of about 7 days and then the cells are removed leaving the cell-derived ECM in contact with the vascular graft. 
TSP2-null cells) for 7 days, wherein the fibroblasts deposit TSP2-null ECM on the culture substrate. After the 7 day culture the TSP2-null cells are removed, leaving the deposited ECM (i.e. removing the TSP2-null cells but not the cell-derived ECM) (Structural Characterization of TSP2-Null-Derived ECM, page 881; and ECM-Mediated HUVEC Attachment and Migration, page 881). Krady teaches the TSP2-null ECM, after decellularization, maintains the native loosely organized collagenous network, i.e. maintains its native architecture (Fig. 2; Results, TSP2 Modulates Gelatinase Activity and Inhibits Three-Dimensional Chord Formation, right column, first paragraph, page 884).  Thus, Krady teaches a well-known technique for coating decellularized substrates with TSP2-null ECM by contacting the decellularized substrates with the TSP2-null cells for a period of time comprising 7 days, during which the cells deposit the TSP2-null ECM, and thereafter the cells are removed but not the cell-derived ECM, wherein the native ECM architecture is maintained.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Krady’s TSP2-null ECM deposition method as the method for contacting the decellularized vascular graft with TSP2-null ECM of Calabro since both methods are known to coat the decellularized substrates with cell-derived TSP2-null ECM, thus providing the predictable result of 
	One of ordinary skill in the art would recognize this as simply substituting one ECM delivery method for another useful for the same purpose (KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395).
	Krady has shown that TSP2-null ECM can be delivered to substrates by contacting with TSP2-null cells for 7 days, wherein the TSP2-null cells deposit TSP2-null ECM on the substrate. After the 7 day culture the TSP2-null cells are removed, leaving the deposited TSP2-null ECM; thus one would have had a reasonable expectation of successfully substituting Krady’s ECM deposition technique in the method of Calabro. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
As to the limitation “thereby modifying the decellularized vascular graft with a cell-derived extracellular matrix lacking thrombospondin-2 (TSP2-null ECM)”, it is noted as set forth above, the cited prior art renders obvious modifying decellularized vascular grafts with TSP2-null ECM since doing so reduces the thrombogenicity of the vascular graft, thus meeting the limitation of claims 1 and 2.
Regarding claim 3, as set forth above regarding claims 1 and 2, it is noted that the cited prior art renders obvious the obtaining, contacting, removing and modifying steps recited in claim 3.
Further regarding claim 3 and the limitation directed to rendering a graft pro-migratory, it is noted that Krady analyzed the effect of the TSP2-null ECM on cell ECM-Mediated HUVEC Attachment and Migration, page 881; Discussion, first paragraph, page 888; and Figure 3-G). Thus, the prior art vascular graft comprising TSP2-null ECM reads on “rendering a graft pro-migratory”, thus meeting the limitation of claim 3.
	Moreover, regarding the limitation directed to rendering the graft pro-migratory, it is noted the cited prior art teaches the vascular graft is coated with the same TSP2-null ECM as disclosed in the instant application (page 3, lines 7-10 and page 9, lines 21-25).  Therefore, because the prior art vascular graft comprises the same TSP2-null ECM as disclosed in the instant specification, the prior art vascular graft would necessarily be pro-migratory, thus meeting the limitation of claim 3.  It is noted that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or function are presumed to be inherent. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01). 
Additionally regarding claim 3 and the limitation “wherein, when implanted the modified decellularized graft is re-endothelialized by the recipient’s vascular endothelial cells”, the wherein statement is directed to an intended result.  It is noted that as indicated in MPEP § 2111.04, a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.  
	Regarding claim 4 and the limitation directed to the modified graft being less adhesive for blood glycoprotein von Willebrand Factor (vWF) as compared to a reference graft modified with an ECM not lacking TSP2, it is noted the cited prior art teaches a vascular graft comprising a TSP2-null ECM coating.  Therefore, because the prior art vascular graft comprises the same TSP2-null ECM as disclosed in the instant 
	Though the cited prior art does not state the TSP2-null ECM modified graft is less adhesive for blood glycoprotein von Willebrand Factor (vWF) as compared to a reference graft modified with an ECM not lacking TSP2, the fact that the prior art vascular graft comprises the same TSP2-null ECM as disclosed in the instant application means that any and all results of the prior art method, whether recognized at the time of publication or not, would be inherently achieved by the reference method.  MPEP 2112.01
	Additionally, it is noted that a chemical composition and its properties are inseparable. It is noted when the structure recited in the reference is substantially identical to that of the claims, claimed properties or function are presumed to be inherent. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01). 
Regarding claim 6 and the limitation the vascular graft is 6 millimeters (6 mm) or less in diameter, it is noted that the cited reference to Krady teaches the decellularized vascular grafts have inner or outer diameters ranging from 1 mm to 25 mm (prior art range overlaps the claimed range (see Krady et al., page 16, lines 7-19).
Thus, Krady has established it was well-known in the art that the diameter of the decellularized vascular grafts encompass diameters that are 6 mm or less in diameter, thus meeting the limitation of claim 6.
   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 10 and the limitation “A method for reducing or eliminating the risk of developing a thrombosis associated with graft transplant in a subject in need thereof”, it is noted that Calabro teaches a vascular graft comprising TSP2-null ECM for use in constructs where thrombosis might be a complication upon transplantation. Calabro clearly teaches that platelets fail to aggregate on TSP2-null ECM, thus rendering vascular grafts with this type of ECM as non-thrombogenic, which reads on “reducing or eliminating the risk of developing a thrombosis associated with graft transplant in a subject in need thereof” (3. Characterization and properties of TSP2-null ECM, page 2399 and 6. Cell-derived ECM as a potential substrate for in vitro studies and in vivo application, right column, second paragraph, page 2400).
As to the recited contacting and removing steps, it is noted, as set forth above regarding claims 1 and 2, the cited prior art renders obvious the contacting and removing steps recited in claim 10.
Further regarding claim 10 and the limitation “thereby modifying the decellularized vascular graft to be transplanted into a subject with a cell-derived extracellular matrix lacking thrombospondin-2 (TSP2-null ECM)”, it is noted, as set forth above regarding claims 1 and 2, the cited prior art renders obvious modifying the decellularized vascular grafts with TSP2-null ECM since doing so reduces the thrombogenicity of the vascular graft, thus meeting the limitation of claim 10.
Further regarding claim 10 and the limitation “transplanting the modified decellularized graft into the subject”, it is noted that Calabro does not further exemplify 
The person of ordinary skill in the art would have been motivated to modify the method of Calabro to include transplantation of the anti-thrombogenic vascular graft for the predictable result of successfully treating diseased blood vessels where thrombosis might lead to complications of successful graft survival and function, thus meeting the limitation of claim 10.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Calabro and Krady because each of these teachings are directed at therapeutic uses of anti-thrombogenic vascular grafts.
	Krady has shown it is well-known to transplant vascular grafts which are anti-thrombogenic; thus one would have had a reasonable expectation of successfully transplanting the anti-thrombogenic vascular graft disclosed by Calabro.  
	Additionally regarding claim 10 and the limitation “wherein the risk of developing a thrombosis in the transplanted subject is reduced or eliminated”, it is noted as set forth immediately above, the cited prior art teaches coating vascular grafts with TSP2-null ECM which exhibits anti-thrombogenic properties. The cited prior art In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01). 
	Regarding claims 14-15, and the limitation directed to the modified graft being less adhesive for blood glycoprotein von Willebrand Factor (vWF) as compared to a reference graft modified with an ECM not lacking TSP2, it is noted the cited prior art teaches a vascular graft comprising a TSP2-null ECM coating.  Therefore, because the prior art vascular graft comprises the same TSP2-null ECM as disclosed in the instant specification (page 20, lines 7-9), the prior art vascular graft would necessarily be less adhesive for blood glycoprotein von Willebrand Factor, thus meeting the limitations of claims 14-15.
	Though the cited prior art does not state the TSP2-null ECM modified graft is less adhesive for blood glycoprotein von Willebrand Factor (vWF) as compared to a reference graft modified with an ECM not lacking TSP2, the fact that the prior art vascular graft comprises the same TSP2-null ECM as disclosed in the instant application means that any and all results of the prior art method, whether recognized at the time of publication or not, would be inherently achieved by the reference method.  MPEP 2112.01
In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990) (MPEP 2112.01). 
	Regarding claim 18, as set forth above, the combined prior art renders obvious transplanting the modified graft into a subject. 
	As to the limitation that the subject is a human, Krady teaches transplanting anti-thrombogenic vascular grafts into human subjects (page 31, lines 32-34 to page 32, lines 1-2), thus meeting the limitation of claim 18.


Claim 12 remains rejected under 35 U.S.C. 103 as being unpatentable over Calabro et al., (Biochemica et Biophysica Acta 1840 (2014) 2396-2402, published online January 15, 2014; IDS 10/23/2018) (“Calabro”), in view of  Krady et al., (Am J Pathol. 173(3), September 2008, 879-891; IDS 2/19/2020) (“Krady”).
Calabro is directed to extracellular matrix (ECM) assembly and the role of the matricellular protein thrombospondin (TSP) 2.  Calabro teaches that lack of TSP2 is associated with increased angiogenesis (Abstract).  Calabro specifically teaches that tissue and cell-derived ECM can be used as a bioactive substrate upon decellularization of the tissue or cell cultures. Decellularization can be conducted using a variety of protocols such as chemical or enzymatic decellularization.  
Regarding claim 12, Calabro teaches the TSP2-null ECM can be used for vascular applications, e.g. coating for vascular grafts (i.e. a medical device or implant), since the TSP2-null ECM does not promote platelet aggregation and thus reduces thrombosis (i.e. improves the biocompatibility). Calabro teaches the use of fibroblast cultures from TSP2-null mice for the production of therapeutic ECM coatings for vascular grafts as well as for hydrogel formulation useful for treating wounds (6. Cell-derived ECM as a potential substrate for in vitro studies and in vivo applications, page 2400).
Thus, Calabro’s teaching encompasses in vitro methods for reducing and eliminating the thrombogenicity (i.e. improving the biocompatibility) of a vascular graft wherein a vascular graft is coated (i.e. contacted) with TSP2-null ECM formed from TSP2-null fibroblasts (i.e. cells), thereby modifying the vascular graft with cell-derived extracellular matrix lacking thrombospondin 2 (TSP2-null ECM).
Calabro’s teaching reads on “An in vitro method of improving the biocompatibility of a medical device or an implant” and “thereby modifying the medical device or implant with a cell-derived extracellular matrix lacking thrombospondin 2 (TSP2-null ECM)”.
As to the limitations “contacting the medical device or implant with extracellular matrix (ECM)-producing thrombospondin-2 (TSP2)-null cells for a period of time wherein the period of time comprises about 7 days” and “removing the TSP2-null cells but not the cell-derived ECM”, it is noted that Calabro teaches obtaining TSP2-null ECM from fibroblast cell cultures for coating, i.e. contacting of the vascular graft.  Calabro differs from the instant claims in that Calabro is silent as to the specific technique employed for coating the vascular graft. That is Calabro is silent as to whether 
However, Krady is directed to the effect that thrombospondin 2 (TSP2) has on extracellular matrix (ECM) remodeling, and specifically discloses that TSP2-null fibroblast-derived ECM is more permissive for endothelial cell (EC) migration and TSP2-null mice exhibited accelerated recovery of blood flow in models of physiological angiogenesis (Abstract).  Krady specifically teaches that cell culture substrates (i.e. decellularized substrates) can be contacted with fibroblasts from TSP2-null mice (i.e. TSP2-null cells) for 7 days, wherein the fibroblasts deposit TSP2-null ECM on the culture substrate. After the 7 day culture the TSP2-null cells are removed, leaving the deposited ECM (i.e. removing the TSP2-null cells but not the cell-derived ECM) (Structural Characterization of TSP2-Null-Derived ECM, page 881; and ECM-Mediated HUVEC Attachment and Migration, page 881). Thus, Krady teaches a well-known technique for coating substrates with TSP2-null ECM by contacting decellularized substrates with extracellular matrix (ECM)-producing TSP2-null cells for a period of time comprising 7 days and thereafter removing the cells but not the cell-derived ECM.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Krady’s TSP2-null ECM deposition method as the method for contacting the decellularized vascular graft with TSP2-null ECM of Calabro since both methods are known to coat the substrates with cell-derived TSP2-null ECM, thus providing the predictable result of successfully delivering anti-thrombogenic ECM, thus meeting the limitations of claim 12.
KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395).
	Krady has shown that TSP2-null ECM can be delivered to substrates by contacting with TSP2-null cells for 7 days, wherein the TSP2-null cells deposit TSP2-null ECM on the substrate. After the 7 day culture the TSP2-null cells are removed, leaving the deposited TSP2-null ECM; thus one would have had a reasonable expectation of successfully substituting Krady’s ECM deposition technique in the method of Calabro. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.

Response to Remarks
	Applicant has traversed the rejection of record on the grounds that, the test that must be met for a reference or a combination of references to establish obviousness, has not been met in the instant matter, as discussed at Applicant’s remarks (last paragraph, page 7).  Applicant specifically notes that the evaluation of secondary considerations may include evidence of commercial success, long-felt but unresolved needs, failure of others and evidence of unexpected results. Applicant further asserts, “The mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art, as discussed at Applicant’s remarks (second and third paragraphs, page 8).
	Applicant’s remarks have been fully considered, but are not found persuasive.
In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). It is noted that Applicant’s reply does not point to the specification for rebuttal evidence nor does Applicant’s reply include affidavits providing evidence of commercial success, or evidence of a long-felt but unresolved need, or evidence of failure of others, or evidence of unexpected results.
	Additionally, regarding evidence of unexpected results, MPEP 2145 indicates “A showing of unexpected results must be based on evidence, not argument or speculation” and regarding evidence of commercial success the Office “must rely upon the applicant to provide hard evidence of commercial success”.
	As to Applicant’s assertion that “The mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art (third paragraphs, page 8), it is noted the Office Action (pages 9-12) sets forth the predictability of combing the cited prior art.

	Applicant further traverses the rejection of record on the grounds that the rejection of the claims under 35 U.S.C. 103 could only have been made with hindsight bias, as discussed at Applicant’s remarks (fourth paragraph, page 8).
	Applicant’s remarks have been fully considered, but are not found persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the rejection of record clearly takes into account the disclosures of Calabro (prior public availability date January 15, 2014), WO ‘835 (prior public availability date November 27, 2014) and Krady (prior public availability date September 2008), disclosed at the time the claimed invention was filed, and does not include knowledge gleaned only from the applicant's disclosure.  The rejection of record (Office Action 1/21/2021, pages 8-21) points to specific disclosures in the cited prior art that describe the limitations of Applicant’s claimed methods.
	It is noted that the test for obviousness is what the combined teachings of references would have suggested to one of ordinary skill in the art. See In re Keller, 642 F.2d 413, 425 (CCPA 1981) (citing cases).  Applicant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).


	Specifically, Applicant asserts that Calabro fails to teach the following:
 whether or not the vascular graft has been decellularized prior to contacting with TSP2-null ECM;
Obtaining an intact decellularized vascular graft;
Contacting an intact decellularized vascular graft with extracellular matrix (ECM)-producing thrombospondin-2 (TSP2)-null cells for any period of time let alone about 7 days.
It is first noted that Applicant’s remarks are not found persuasive since Applicant argues Calabro individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above, the updated rejection addresses the newly amended limitation directed at obtaining an intact decellularized vascular graft.
Specifically, the combination of Calabro and WO ‘835 addresses the limitation directed at obtaining an intact decellularized vascular graft since Calabro teaches the following:
coating a vascular graft (i.e. an intact graft) with the TSP2-null ECM for the purpose of eliminating the thrombogenicity of the vascular graft;
Calabro teaches decellularized tissues are used as a cell substrate; and
 the TSP2-null ECM is an ideal substrate for cell attachment.  

	The only difference between Calabro and the instant invention is Calabro is silent as to whether or not the vascular graft has been decellularized prior to contacting with the TSP2-null ECM.  However, WO ‘835 teaches anti-thrombogenic vascular grafts, wherein the vascular grafts, e.g. blood vessels, have been decellularized prior to the application of the anti-thrombogenic agent.  The anti-thrombogenic agent reduces or eliminates the thrombogenicity of the vascular graft (Abstract; page 13, lines 26-27, page 14, lines 8-10, page 16, lines 7-19, and page 19, lines 24-26).  WO ‘835 teaches that decellularization of the vascular graft minimizes the immunogenicity of the graft (page 1, lines 23-24).
Therefore, given WO ‘835 has shown that decellularized vascular grafts are suitable substrates for anti-thrombogenic coatings and have reduced immunogenicity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a decellularized vascular graft, as the vascular graft substrate in the method of Calabro since doing so would produce a safer, less immunogenic vascular graft substrate for transplantation and regenerative medicine.

	Further regarding the Calabro reference and Applicant’s remarks regarding post-collection processing of ECM, as discussed at Applicant’s remarks (fourth paragraph, page 9), Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is noted that the instant claims do not exclude lyophilization (freeze-drying) or storage.  The claims as currently written recite the transitional phrase Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). “The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id. MPEP 2111.03

As to Applicant’s remarks regarding the cited reference to WO ‘835, Applicant asserts that WO ‘835 does not teach contacting an intact decellularized graft with ECM-producing TSP2-null cells for a period of time comprising 7 days, as discussed at Applicant’s remarks (last paragraph, page 9 to first paragraph, page 10), Applicant’s remarks have been fully considered, but are not found persuasive.
In response to applicant's arguments against WO ‘835 individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instance case, it is respectfully submitted that WO ‘835 is relied upon to support the obvious modification of Calabro to substitute the decellularized vascular graft. WO ‘835 is not relied upon for teaching contacting an intact decellularized graft with ECM-producing TSP2-null cells for a period of time comprising 7 days since this limitation is addressed by Krady.   WO ‘835 need not teach the features already disclosed in Krady. In response to applicant's arguments against WO ‘835 individually, one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As to Applicant’s remarks regarding the cited reference to Krady, Applicant asserts that Krady fails to cure the deficiency of Calabro and WO ‘835 because Krady teaches seeding TSP2-null cells onto a transwell membrane and does not teach or suggest obtaining an intact decellularized vascular graft and contacting the intact decellularized vascular graft with ECM-producing TSP2-null cells for a period of time comprising 7 days.
In response to applicant's arguments against Krady individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instance case, it is respectfully submitted that Calabro already teaches applying TSP2-null ECM to vascular grafts and Calabro and WO ‘835 address obtaining an intact decellularized vascular graft.  Krady is not relied upon for teaching obtaining an intact decellularized graft or applying TSP2-null ECM to vascular grafts since this limitation is addressed by Calabro and WO ‘835. Krady is relied upon for teaching a well-known technique for coating substrates with TSP2-null ECM by contacting decellularized substrates with extracellular matrix (ECM)-producing TSP2-null cells for a period of time comprising 7 days and thereafter removing the cells but not the cell-derived ECM, wherein the native ECM architecture is maintained.
KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395).


Conclusion
No claim is allowed.  No claim is free of the prior art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E. YVONNE PYLA/
Examiner
Art Unit 1633



/SCOTT LONG/Primary Examiner, Art Unit 1633